Citation Nr: 1129525	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-28 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating higher than 20 percent for peroneal neuropathy for the left lower extremity.   

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1999 to March 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating determination by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the appellant's claim for a rating higher than 20 percent for left peroneal neuropathy.  In March 2011, the appellant testified at a travel Board hearing before the undersigned Veterans Law Judge.  

As a final introductory matter, in statements and testimony the Veteran claimed he is unable to work due to his service-connected peroneal neuropathy of the left lower extremity.  Therefore, the Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a rating higher than 20 percent for peroneal neuropathy for the left lower extremity.  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran was last afforded a VA examination in August 2008.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last examination is not unduly remote, the Veteran stated that his disability has worsened and has reported new symptoms note previously noted when he was last evaluated.  In  recent statements and at the March 2011 personal hearing, the Veteran reported that the left peroneal neuropathy caused his left leg to give way resulting in frequent falls.  He described occasional temporary loss of use of the left foot and dragging his foot.  Reportedly, the left peroneal neuropathy interfered with his ability to drive, work, and exercise due to increasing loss of functional mobility.  He stated treatment, to include nerve block injections, acupuncture and physical therapy, had provided no relief.  Consequently, his doctor had recently recommended a surgical procedure involving the placement of an implant into the Veteran's lumbar area.  VA treatment records after January 2009 documented failed left peroneal nerve block and use opiates to treat the pain.  It was noted that the Veteran used a cane for ambulation.  Because there may have been significant changes in the Veteran's condition, the Board finds that a new VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Additionally, the Board notes that the Veteran has been granted a 20 percent rating for left peroneal neuropathy under Diagnostic Code 8520.  Under this Diagnostic Code, moderate incomplete paralysis warrants a 20 percent disability rating; moderately severe incomplete paralysis warrants a 40 percent disability rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Accordingly, what distinguishes the criteria for the 20 percent rating from those for the next higher rating of 40 percent, is whether incomplete paralysis of the sciatic nerve is moderate versus moderately severe.  While the VA examination report of August 2008 and the October 2008 electromyography and nerve conduction studies revealed left peroneal neuropathy, neither report addressed sciatic nerve impairment or the degree of severity.  Moreover, the RO did not explain why other diagnostic codes, to include Diagnostic Code 8521 (for the external popliteal nerve/common peroneal), Diagnostic Code 8522 (for the musculocutaneous nerve/superficial peroneal nerve), and Diagnostic Code 8523 (for the anterior tibial nerve/deep peroneal nerve), were not considered to be applicable.  Accordingly, the Veteran has not been provided a VA examination that includes sufficient information to rate his left peroneal neuropathy disability in accordance with the applicable Diagnostic Codes.  Massey v. Brown, 7 Vet. App. 204 (1994) (holding that an examination must provide sufficient information to rate the disability in accordance with the applicable rating criteria.).

As the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a rating higher than 20 percent for peroneal neuropathy for the left lower extremity, the claim for a TDIU is therefore inextricably intertwined with the claim being remanded herein, because adjudication of this claim may affect the merits and outcome of the claim for TDIU.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Veteran's claim of entitlement to an initial rating higher than 20 percent for peroneal neuropathy for the left lower extremity must be fully adjudicated and developed by the RO before the Board can render a final decision regarding his claim for a TDIU. 

Finally, at the March 2011 personal hearing the Veteran testified that he was let go from his most recent employment due to inability to perform his duties as a result of the service-connected disability.  Reportedly he was denied Social Security disability (SSA) benefits.  Records underlying any SSA determination should be obtained, in furtherance of the Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board also finds that updated VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any Social Security disability determination(s) and the medical records underlying the determination(s).

2.  Obtain and associate with the claims folder all medical records from the Viera, Florida, VA Outpatient Clinic, dated after August 2009.

3.  After the above development has been completed, schedule the Veteran for an appropriate VA examination in order to determine the nature, extent, frequency and severity of the Veteran's peroneal neuropathy for the left lower extremity.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  All indicated tests and studies should be performed, to include electromyography and nerve conduction studies, and all findings should be set forth in detail.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  Specifically, the VA examiner should address the following:

a) Determine whether the Veteran's peroneal neuropathy for the left lower extremity is manifested by complete or incomplete paralysis, and identify the nerves or nerves involved.  If the paralysis is incomplete, the examiner should indicate whether the condition is mild, moderate, moderately severe, or severe with marked muscular atrophy.

b) If the is paralysis is complete, the examiner should discuss the specific manifestations of the complete paralysis particular to the nerve or nerves affected, to include whether the foot dangles and drops, whether there is no active movement possible of muscles below the knee, or whether flexion of the knee is weakened or lost.

c) Furthermore, if the paralysis is complete, the examiner should also consider whether there is a slight droop of the first phalanges of all toes, whether the Veteran cannot dorsiflex the foot, whether extension (dorsal flexion) of the proximal phalanges of the toes is lost, whether abduction of the foot is lost, whether adduction is weakened; and whether anesthesia covers the entire dorsum of the foot and toes.

d) State what impact, if any, the Veteran's peroneal neuropathy for the left lower extremity has on his activities of daily living, including his ability to obtain and maintain employment. 

4.  Then, readjudicate the claims.  Additionally, in determining whether a TDIU is warranted, consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating under the provisions of 38 C.F.R. 
§ 4.16(b).  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


